[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                   FILED
                                                         U.S. COURT OF APPEALS
                              No. 08-12334                 ELEVENTH CIRCUIT
                                                            FEBRUARY 19, 2009
                        _______________________
                                                            THOMAS K. KAHN
                                                                 CLERK
                         Agency No. A95-900-639

GLADYS DE JESUS GOMEZ DE ESCOBAR,


                                                                      Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                             (February 19, 2009)

Before BIRCH, HULL and FAY, Circuit Judges.

PER CURIAM:
      This is an appeal from the denial of a petition for the withholding of removal.

Accepting the testimony of the petitioner we find that this record compels a finding

of past persecution. Adefemi v. Ashcroft, 358 F.3d 828, 837 (11th Cir. 2004).

Once past persecution is established, the petitioner is entitled to a rebuttable

presumption of future persecution and the burden “then shifts to the government to

establish by a preponderance of the evidence either that the country’s conditions

have changed, or ‘that the alien could avoid a future threat to his life or freedom by

relocating to another part of the proposed country of removal, and [that] it would be

reasonable to expect him to do so.’” Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d

1223, 1238 (11th Cir. 2007) (quoting Mendoza v. U.S. Att’y Gen., 327 F.3d 1283,

1287 (11th Cir. 2003)) (alteration in original).

      Therefore, we remand this case to the Board of Immigration Appeals for

remand to an Immigration Judge for a supplemental hearing.

      Reversed in part and Remanded for a supplemental hearing.




                                            2
HULL, Circuit Judge, dissenting:

      I respectfully dissent because the record, in my view, does not compel a

finding of past persecution.




                                         3